04/06/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA                                Case Number: DA 20-0536


                                        DA 20-0536                         RLED
                                                                           APR 0 6 2021
                                                                        Bovve n Greenwood
                                                                      Clerk of Suprerne Court
                                                                         State of Montana
IN THE MA 1 1ER OF:

 B.N.,                                                               ORDER

               A Youth in Need of Care.




         Counsel for the appellant mother of B.N. tiled a motion and brief asking to be
allowed to withdraw from this appeal on grounds that counsel has been unable to find any
nonfrivolous issues to raise on appeal, pursuant to § 46-8-103(2), MCA, and Anders v.
Califirnia, 386 U.S. 738, 87 S. Ct. 1396 (1967). The mother was granted time to file a
response, but no response was filed.
         The Court has now independently examined the record pursuant to § 46-8-103(2),
MCA, and Anders. We conclude there are no arguments with potential legal merit that
could be raised in the mother's appeal in this case.
         Therefore,
         IT IS ORDERED that this appeal is DISMISSED.
         The Clerk is directed to provide copies ofthis Order to all counsel of record and to
the appellant mother personally.
         DATED this 4c,—day of April, 2021.

                                                                             /
                                                                 Chief Justice
9e,